EX‑33.9 (logo) Principal℠ MANAGEMENT’S ASSESSMENT OF COMPLIANCE WITH REGULATION AB CRITERIA Principal Global Investors, LLC, (the “Assessing Party”) is responsible for assessing compliance for the transactions listed on Attachment A for the period January 1, 2016 through December 31, 2016, (the “Reporting Period”) with the servicing criteria set forth in Title 17, Section 229.1122(d) of the Code of Federal Regulations (the “CFR”), except for the criteria set forth in Sections 229.1122(d)(1)(ii)-(iii), 229.1122(d)(3)(i) – (iv), 229.1122(d)(4)(ix), and 229.1122(d)(4)(xv), in the CFR, which the Assessing Party has concluded are not applicable to the servicing of the transactions listed on Attachment A, backed by commercial mortgage loans and primarily serviced by the Assessing Party (the “Applicable Servicing Criteria”). The Assessing Party has assessed compliance with the Applicable Servicing Criteria for the Reporting Period and has concluded that the Assessing Party has complied, in all material respects, with the Applicable Servicing Criteria for the transactions listed on Attachment A backed by commercial mortgages primarily serviced by the Assessing Party. With respect to servicing criteria 1122(d)(1)(i) and 1122(d)(4)(i) (the “Criteria”), the Assessing Party has engaged various vendors to perform certain activities required by these Criteria. The Assessing Party has determined that none of these vendors are considered a “servicer” as defined in Item 1101(j) of Regulation AB, and the Assessing Party has elected to take responsibility for assessing compliance with these servicing criteria applicable to each vendor as permitted by Regulation AB Compliance and Disclosure Interpretations of the Division of Corporation Finance, Section 200.06, “Vendors Engaged by Servicers” (C&DI 200.06). The Assessing Party has assessed that it has policies and procedures in place designed to provide reasonable assurance that the vendors’ activities comply in all material respects with the servicing criteria applicable to each vendor. The Assessing Party is solely responsible for determining that it meets the SEC requirements to apply C&DI 200.06 for the vendors and related criterion as described herein. Ernst & Young LLP, an independent registered public accounting firm, has issued an attestation report on the assessment of compliance with the Applicable Servicing Criteria for the Reporting Period as set forth in this assessment. Principal Global Investors, LLC, as Primary Servicer By: /s/ Steven Johnson Steven Johnson Managing Director Date: February 17, 2017 Attachment A Commercial Mortgage
